HEDRICK, Judge.
The only question raised by defendant’s several exceptions and assignments of error is whether the findings of fact support the conclusions of law and whether the conclusions of law support the order entered by the trial court.
Quick v. Quick, 305 N.C. 446, 290 S.E. 2d 653 (1982), directs the trial court, when making a determination of alimony under N.C. Gen. Stat. Sec. 5046.5(a), to make conclusions of law to the effect that (a) the “circumstances render necessary” a designated amount of alimony, (b) the supporting spouse has the ability to pay the designated amount, and (c) the designated amount is fair and just to all parties. Id. at 453, 290 S.E. 2d at 659.
Having carefully reviewed the record on appeal, we are of the opinion that the findings of fact in the trial court’s order support the conclusions of law and that the conclusions of law support the order directing defendant to pay permanent alimony to plaintiff in the amount of $200.00 per month.
However, the findings of fact and conclusions of law drawn therefrom are insufficient to support the trial court’s order that defendant pay counsel fees of $250.00. Specifically, there is no finding that plaintiff is unable to defray the expense of prosecuting the suit. Such a finding is required both by statutes N.C. Gen. Stat. Secs. 50-16.4 and 50-16.3, and case law, Guy v. Guy, 27 N.C. App. 343, 219 S.E. 2d 291 (1975).
The result is: That portion of the trial court’s order requiring defendant to pay permanent alimony to plaintiff at the rate of $200.00 per month is affirmed. That portion of the trial court’s order requiring defendant to pay counsel fees in the amount of $250.00 is vacated.
Affirmed in part, vacated in part.
Judges Wells and PHILLIPS concur.